        Case 1:17-cv-01789-DLC Document 523 Filed 11/05/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 SECURITIES AND EXCHANGE
 COMMISSION,

                              Plaintiff,

                       v.                          CASE NO. 17-CV-1789 (DLC)

 AVALON FA LTD, NATHAN FAYYER,
 and SERGEY PUSTELNIK,

                              Defendants.


           PLAINTIFF’S PROPOSED ADDITIONAL JURY INSTRUCTIONS

       Plaintiff Securities and Exchange Commission (“SEC”) respectfully submits the

following additional proposed jury instructions for the Court’s consideration. These proposed

instructions supplement the SEC’s proposed jury instructions, which were submitted to the Court

on October 13, 2019 (ECF No. 412).


Dated: November 5, 2019                            Respectfully submitted,

                                                   /s/ Olivia S. Choe
                                                   David J. Gottesman
                                                   Olivia S. Choe
                                                   Sarah S. Nilson
                                                   U.S. Securities and Exchange Commission
                                                   100 F Street N.E.
                                                   Washington, D.C. 20549
                                                   Tel.: (202) 551-4881 (Choe)
                                                   Fax: (202) 772-9292
                                                   Email: choeo@sec.gov

                                                   Counsel for Plaintiff
          Case 1:17-cv-01789-DLC Document 523 Filed 11/05/19 Page 2 of 4



                         PROPOSED ADDITIONAL INSTRUCTION NO. 1 –
                            REGARDING MARKET MANIPULATION1

         In deciding whether the defendants engaged in market manipulation, you should

determine whether all of the trading activity at issue, taken as a whole, was used to persuade the

public that the trading activity was the reflection of genuine demand or supply instead of a

mirage. In making that decision, you should determine whether the trading activity, taken as a

whole, distorted the market such that the natural supply and demand for a security was

influenced by manipulation or control.

         Trades or orders that, individually or by themselves, are permissible can be nonetheless

manipulative if, taken together or as a whole, they affect the natural supply and demand of a free

market to the benefit of the trader and to the detriment of the investing public.2

         A trading strategy that is new or novel can be manipulative.3




     1
       The SEC proposes supplementing the definition of “manipulative acts” set forth in its proposed instruction on
Section 10(b) (ECF No. 412, at 30-31) as well as the SEC’s proposed instruction on Section 9(a)(2) (ECF No. 412,
at 41-42) with the above language.
    2
      Crane v. Westinghouse Air Brake Co., 419 F.2d 787, 794-796 (2d Cir. 1969). In Crane, the Second Circuit
rejected the argument that the defendant’s stock purchases were only for the purpose of acquiring shares and control,
given that “massive buying,” when “coupled with its concealed sales” was “not consistent with the normal desire of
an investor ‘to buy at as low a price as possible,’” and instead “distorted” market information. The Court of Appeals
further held that even though Section 9(a)(2) “does not condemn extensive buying or buying which raises the price
of a security in itself,” defendant’s stock acquisitions – while simultaneously taking “affirmative steps to conceal
from the public its own secret sales off the market” – violated both Sections 9(a)(2) and 10(b). See also ATSI
Comms. Inc. v. Shaar Fund Ltd., 493 F.3d 87, 101-102 (2d Cir. 2007) (activity that is not inherently manipulative
can give rise to claim of market manipulation).
    3
     Crane v. Westinghouse Air Brake Co., 419 F.2d 787, 793 (2d Cir. 1969) (“Manipulative schemes may not be
allowed to succeed solely because they are novel.”).
          Case 1:17-cv-01789-DLC Document 523 Filed 11/05/19 Page 3 of 4



                 PROPOSED ADDITIONAL INSTRUCTION NO. 2 –
        REGARDING TESTIMONY FROM REGULATORY AND OTHER WITNESSES

        You have heard testimony from witnesses that securities industry regulators FINRA and

BATS (or CBOE) conducted investigations into whether Avalon’s trading activity constituted

manipulation. You also have heard testimony from lay and expert witnesses regarding whether,

based on their respective knowledge and understanding of the facts and circumstances of this

case, they considered the conduct at issue to be manipulative. The fact that FINRA or BATS

conducted an investigation into those activities, and the fact that any witness used the term

“manipulative” should not control your decision.4 As I have instructed you throughout this trial,

you alone must determine, based upon your assessment of the evidence and rational inferences

drawn from that evidence, whether the conduct at issue was unlawful manipulation as I have

defined that term under the federal securities laws.




    4
     Fed. R. Evid. 701, 704; Bank of China, N.Y. Branch v. NBM LLC, 359 F.3d 171, 181 (2d Cir. 2004); SEC v.
US Envt’l, Inc., No. 94 Civ. 6608(PKL)(AJP), 2002 WL 31323832, at *5 (S.D.N.Y. Oct. 16, 2002).
        Case 1:17-cv-01789-DLC Document 523 Filed 11/05/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 5, 2019, the foregoing document was filed on

ECF and thereby served on all counsel of record.



                                                   /s/ Olivia S. Choe
                                                   Olivia S. Choe
                                                   U.S. Securities and Exchange Commission
